This motion does not conform to the rules adopted pursuant to statutory authority, as set forth in the Practice Book.
As to the request for the production of the map referred to, it is required that information concerning the presence of same past or present in the defendant's possession or power is to be elicited by interrogatories, Practice Book # 74; and if it appears that such a document is in existence and within defendant's power to produce, and plaintiff desires its production, it is necessary that motion to that end must be accompanied by a statement under oath to the effect provided in the rule, Practice Book # 74.
As to the information desired concerning the area from which surface water is collected and drained into the sewer in question, Practice Book # 73 has not been complied with.
The instant motion, too, was filed on October 8, 1935. The time during which defendant may answer it has, hence, not expired. Practice Book # 73. It was, therefore, prematurely claimed for action by the court.
The nature of the discussion at the hearing suggests the possibility that if the rules and specified procedure are followed no court order may be necessary.
   The motion is denied for these reasons.